-We are constrained to agree with the conclusion reached by the learned Special Term that plaintiff’s proof fails to sustain her pleadings, and that equitable relief cannot be granted in this action. Assuming plaintiff’s testimony to be true, it appears that no part of the purchase price of the premises in question was advanced by her to the defendant, but rather that plaintiff advanced money to defendant toward the payment of a mortgage thereon. The judgment is, therefore, unanimously affirmed, without costs. Present — Kelly, P. J., Rich, Jaycox, Manning and Young, JJ.